DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian M. Duncan on 2/7/22.

The application has been amended as follows: 

1. An inkjet printer for aqueous ink with an unwinding portion and an adjacent winding portion in a lopsided arrangement, comprising: 
[[an]] the unwinding portion for a web-shaped print base material, in which the unwinding roll of the unwinding portion is rotated through use of a drive belt; 
a single-pass inkjet head portion configured to discharge an aqueous ink to a surface of the web-shaped print base material unwound by a single-pass method; 
[[an]] the adjacent winding portion, which is provided adjacent to the unwinding portion, and is configured to wind the web-shaped print base material, in which the winding roll of the adjacent winding is rotated through use of a drive belt; 
a single motor; 
a surface heating portion which are configured to heat at least a surface of the web-shaped print base material having the aqueous inks discharged thereto; and 
a heating box, in which the web-shaped print base material having the aqueous inks discharged thereto, is conveyed on a roll inside the heating box, wherein the heating box is covered with heat insulation walls having a heat insulation structure, and has an inlet for the web-shaped print base material and an outlet for the web-shaped print base material, wherein the unwinding portion and the adjacent winding portion are both installed side by side in an uneven a lopsided arrangement on one of an upstream side and a downstream side of the single-pass inkjet head portion, wherein the unwinding roll of the unwinding portion and the winding roll of the adjacent winding portion are rotated in synchronization with each other through use of the single motor.

3.  The inkjet printer 


Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s 1/21/22 arguments are persuasive.  All objections and rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 8, 2022